expenditures, relief not available in this setting. See Dewhurst v. Hendee,
                    253 S.W.3d 320, 332 (Tex. App. 2008) (stating that "it is well-established
                    that taxpayers have standing only to challenge           prospective   state
                    expenditures, but do not have standing to complain of public funds that
                    have already been spent").
                                As to Pojunis's request to enjoin Denis's continued
                    employment with the PUC, if in fact Pojunis had standing to request such
                    relief in the first instance, his request was rendered moot when Denis
                    resigned. Elley v. Stephens, 104 Nev. 413, 416, 760 P.2d 768, 770 (1988);
                    see also Personhood Nev. v. Bristol, 126 Nev. , 245 P.3d 572, 574
                    (2010). And because (1) resolution of the controversy turns on unique
                    facts, see State v. Evans, 735 P.2d 29, 33 (Utah 1987) (holding that the
                    constitutionality of simultaneous service in two branches requires an
                    examination of the "nature and scope" of the respective job duties); (2)
                    Pojunis has not demonstrated that Denis's allegedly wrongful behavior
                    could reasonably be expected to recur; and (3) Pojunis lacks standing to
                    challenge the only discernable and substantial consequences flowing from
                    the district court's judgment (Denis's retention of salary and benefits), no
                    exception to mootness applies. Friends of the Earth, Inc. v. Laidlaw Envtl.
                    Servs. (TOG), Inc., 528 U.S. 167, 189 (2000) (holding that the voluntary
                    cessation exception is inapplicable, where a defendant's "allegedly
                    wrongful behavior could not reasonably be expected to recur"); Langston v.
                    State, Dep't of Motor Vehicles, 110 Nev. 342, 344, 871 P.2d 362, 363 (1994)
                    (holding that a case that turns on unique facts does not fall within the
                    capable-of-repetition-yet evading review exception to mootness); Boulet v.
                    City of Las Vegas, 96 Nev. 611, 613-14, 614 P.2d 8, 10 (1980) (holding that
                    the collateral consequences exception applies where an appellant seeks

SUPREME COURT
       OF
    NEVADA                                               2
()) 1947A .441?Ym
                 relief from "discernible and substantial consequences flowing from a lower
                 tribunal's judgment").
                               Thus, the district court reached the right result, if for a reason
                 slightly different from that cited as the basis for its decision.    Las Vegas
                 Convention & Visitors Auth. v. Miller,      124 Nev. 669, 689 n.58, 191 P.3d
                 1138, 1151 n.58 (2008). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                   , C.J.
                                           Gibbons


                                                                            ca72,1         J.
                 Pickering                                    Hardesty


                  SOO..                                           D_ttrei                  J.
                 Parraguirre                                  Douglas
                                                                 1


                                                             CSaittaat                     J.




                 cc: Hon. James Todd Russell, District Judge
                      NPRI Center for Justice and Constitutional Litigation
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Public Utilities Commission of Nevada
                      Jan Cohen
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e